Title: To Alexander Hamilton from Colonel Timothy Pickering, [20 November 1780]
From: Pickering, Timothy
To: Hamilton, Alexander



[Preakness, New Jersey, November 20, 1780]
Sir

I instantly sent off an Express on the Receipt of your first Note to Major Cogswell with Orders requiring him immediately to dispatch five Teams with Carriages for five additional Boats at Dobbs Ferry which had arrived there since the others were sent for!
I will send again to know if the first Order was executing, and directing that the Boats be at the two Bridges by Wednesday-night.
I am Sir &c
Tim Pickering QMG
